ORDER GRANTING PETITION FOR REHEARING AND DENYING PETITION FOR THE APPOINTMENT OF WESTON COUNTY DEPASS AS GUARDIAN AD LITEM TO INVESTIGATE THE PARTIES TO AID IN DETERMINING WHAT IS IN THE BEST INTEREST OF BGD, A MINOR, AND DENYING MOTION TO DISQUALIFY SUPREME COURT JUSTICES
This case came on before the court upon the Petition for Rehearing; Appellees’ Brief in Support of Petition for Rehearing; Petition for the Appointment of Weston County Depass as Guardian Ad Litem to Investigate the Parties to Aid in Determining What is in the Best Interest of BGD, a Minor; and Motion to Disqualify Supreme Court Justices, filed herein in behalf of the appellees, and the court, having examined the file and record of the court, together with the opinion of the court filed in this case February 14, 1986, and being fully informed in the premises, finds that there is reasonable probability that the court may have arrived at an erroneous conclusion or overlooked some important question or matter necessary to a correct decision; for those reasons a rehearing should be granted in this case; additional briefing may be helpful to the court in connection with the rehearing; and a period of twenty days is reasonable time for the submission of any additional briefs, and it therefore is
ORDERED that the Petition for Rehearing, filed herein by the appellees, be, and the same hereby is, granted; and it further is
ORDERED that the parties to this case shall have to and including twenty days from the date of entry of this order to file additional briefs addressing any of the issues raised in the case or the opinion of the court filed in this case on February 14, 1986, 713 P.2d 1191; and it further is
ORDERED that the Petition for the Appointment of Weston County Depass as Guardian Ad Litem to Investigate the Parties to Aid in Determining What is in the Best Interest of BGD, a Minor, filed herein in behalf of the appellees, be, and the same hereby is, denied; and it further is
ORDERED that the Motion to Disqualify Supreme Court Justices, filed herein in behalf of appellees, be, and the same hereby is, denied.